                       No. 6:21-cv-00184

                     James Edward Potts,
                           Plaintiff,
                              v.
                    Warden G. Webb et al.,
                         Defendants.


                           ORDER

   This civil action was referred to United States Magistrate
Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The
magistrate judge issued a report recommending that this
lawsuit be dismissed pursuant to the three-strikes provision
of 28 U.S.C. § 1915(g). No objections were filed to the
magistrate judge’s report.
   When no party objects to a magistrate judge’s report, the
court reviews it only for clear error. See Douglass v. United
Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996). Here,
being satisfied that the report contains no clear error, the court
accepts its findings and recommendation. This lawsuit is
dismissed with prejudice as to the filing of another in forma
pauperis lawsuit presenting the same claims, but without
prejudice as to the refilling of this lawsuit upon payment of
the full filing fee. The plaintiff’s application for leave to
proceed in forma pauperis is denied.
                          So ordered by the court on July 6, 2021.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
